Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed January 14, 2020 are pending in which claims 1, 8, and 15 are in independent forms.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 7/29/2020 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over KARR et al. United States Patent Publication No. 2021/0019093 in view of Rao et al. United States Patent Publication No. 2019/0377647 and further in view of Chen et al. United States Patent Publication No. 2021/0117328.

As per claim 1:
KARR et al. teach (A) method of handling metadata page updates in a clustered system (Par. 87:  The entities are units or data or metadata which the storage node has exclusive right to update the entities), 
the clustered system including a storage node communicably connected to a storage array, the method comprising(Par. 99:  The storage cluster which is constructed with storage array and storage nodes are part of a collection that creates the storage cluster) : 
during performance of a transaction commit operation by the storage node(Par. 316:  The physical storage system (which contains storage nodes are part of a collection that creates the storage cluster (Par. 99) includes the fast durable storage may be used for staging or transactional commits or for speeding up acknowledgement of operation durability to reduce latency for host requests): 
writing, in association with a unique transaction identifier (ID) (Par. 478:  The set of updates are written to the backing store as a collection of segments either associated with a transaction identifier or associated with a "pending" range of segment identifiers),
writing, in association with the unique transaction ID(Par. 478:  The set of updates are written to the backing store as a collection of segments either associated with a transaction identifier or associated with a "pending" range of segment identifiers).
KARR et al. do not explicitly disclose for the one or more bulk metadata pages to a transactional buffer area of a persistent memory; raw delta updates to metadata pages to a metadata delta log in the persistent memory; updating the raw delta updates to metadata pages in a volatile memory structure.  However, Rao et al. teach a method,
one or more bulk metadata pages to a transactional buffer area of a persistent memory(See Rao Par. 13); 
raw delta updates to metadata pages to a metadata delta log in the persistent memory(See Rao Par. 21); 
updating the raw delta updates to metadata pages in a volatile memory structure(See Rao Par. 23).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in KARR et al. to have the one or more bulk metadata pages to a transactional buffer area of a persistent memory; raw delta updates to metadata pages to a metadata delta log in the persistent memory; updating the raw delta updates to metadata pages in a volatile memory structure.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of KARR et al. and Rao et al. before him/her, to modify the system of KARR et al. to include the one or more bulk metadata pages to a transactional buffer area of a persistent memory; raw delta updates to metadata pages to a metadata delta log in the persistent memory; updating the raw delta updates to metadata pages in a volatile memory structure of Rao et al., since it is suggested (See Rao et al. Par. 3).
KARR et al. as modified do not explicitly disclose for the flushing the bulk metadata pages from the transactional buffer area directly to a metadata page store of the storage array in a manner that bypasses the metadata delta log.  However, Chen et al. teach a method,
flushing the bulk metadata pages from the transactional buffer area directly to a metadata page store of the storage array in a manner that bypasses the metadata delta log(See Chen et al. Par. 39:  The dirty page from I/O transaction cache and updated the mapping metadata would be flushed from the storage media of storage array device).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of KARR et al. and Rao et al. to have the flushing the bulk metadata pages from the transactional buffer area directly to a metadata page store of the storage array in a manner that bypasses the metadata delta log.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of KARR et al. and Rao et al. and Chen et al. before him/her, to modify the system of combination of KARR et al. and Rao et al. to include the flushing the bulk metadata pages from the transactional buffer area directly to a metadata page store of the storage array in a manner that bypasses the metadata delta log of Chen et al., since it is suggested by Chen et al. such that, the system/method that the data stored and retained in the IO (See Chen et al. Par. 38).

As per claim 8:
With respect to claim 8, claim 8 includes limitations similar to those of claim 1, and is therefore substantially equivalent, noting that KARR et al. discloses a volatile memory (Par. 98:  The non-volatile Random Access Memory (`NVRAM`) devices uses high speed volatile memory); a persistent memory (Par. 153: Storage that provide fast random access memory that is persistent); a program memory (Par. 529); and processing circuitry configured to execute program instructions out of the program memory to(Par. 530).  Thus, for at least those reasons, as discussed with regard to claim 1, claim 8 is also rejected. 

As per claim 15:
With respect to claim 15, claim 15 includes limitations similar to those of claim 1, and is therefore substantially equivalent, noting that KARR et al. discloses (A) computer program product including a set of non-transitory, computer-readable media having instructions that (Par. 528), when executed by processing circuitry of a storage node in a clustered system, cause the processing circuitry to perform a method comprising (Par. 83).  Thus, for at least those reasons, as discussed with regard to claim 1, claim 15 is also rejected. 

Claims 2-5, 9-12, and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over KARR et al. United States Patent Publication No. 2021/0019093 in view of Rao et al. United States Patent Publication No. 2019/0377647 in view of Chen et al. United States Patent .

As per claims 2, 9, and 16:
KARR et al. as modified do not explicitly disclose for the writing, for each bulk metadata page and in association with the unique transaction ID, a specialized flag to the metadata delta log in the persistent memory, the specialized flag providing an indication that all delta updates that have occurred previous to the writing of the bulk metadata page to the transactional buffer area are to be dropped.  However, Talagala et al. teach a method further comprising: 
writing, for each bulk metadata page and in association with the unique transaction ID (See Talagala et al. Par. 289:  The commit agent would be invoked by including unique identifier indicating which of a set of registered commit agents to use, and/or by otherwise indicating a commit agent associated with committed ACM metadata and the hardware of the ACM is configured to cooperate to write the ACM metadata), 
a specialized flag to the metadata delta log in the persistent memory, the specialized flag providing an indication that all delta updates that have occurred previous to the writing of the bulk metadata page to the transactional buffer area are to be dropped (See Talagala et al. Par. 244 and 324:  (The atomic write with a metadata flag indicating whether a particular block is part of an atomic write. One example metadata marking is to rely on the log write/append only protocol of the nonvolatile memory together with a metadata flag (Par. 244)) and (When a change occurs, the storage management layer (SML) via the SML API, an ACM user, or other entity may update the ACM metadata of the corresponding auto-commit buffers (Par. 324))).  
writing, for each bulk metadata page and in association with the unique transaction ID, a specialized flag to the metadata delta log in the persistent memory, the specialized flag providing an indication that all delta updates that have occurred previous to the writing of the bulk metadata page to the transactional buffer area are to be dropped.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of KARR et al. and Rao et al. and Chen et al. and Talagala et al. before him/her, to modify the system of combination of KARR et al. and Rao et al. and Chen et al. to include the writing, for each bulk metadata page and in association with the unique transaction ID, a specialized flag to the metadata delta log in the persistent memory, the specialized flag providing an indication that all delta updates that have occurred previous to the writing of the bulk metadata page to the transactional buffer area are to be dropped of Talagala et al., since it is suggested by Talagala et al. such that, the system/method includes issuing a serializing instruction that flushes data from a processor complex to the auto-commit buffer. The method includes determining completion of the serializing instruction flushing the data to the auto-commit buffer (See Talagala et al. Par. 5).

As per claims 3, 10, and 17:
KARR et al. as modified do not explicitly disclose for the transactional buffer area has an associated header, and wherein the method further comprises: writing at least the unique 
wherein the transactional buffer area has an associated header(See Talagala et al. Par. 244 and 324:  The data structure stored as one or more packets in which each packet contains a header that includes header type field.  The header type fields include data, attribute, metadata, data segment delimiters (multi-packet), data structures, data linkages), and wherein the method further comprises: 
writing at least the unique transaction ID to the header of the transactional buffer area, the unique transaction ID corresponding to the transaction commit operation (See Talagala et al. Par. 229:  Once the packetizer has added header metadata to a complete packet, the write data pipeline has enough information to further process the packet and to write the packet to the nonvolatile memory).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of KARR et al. and Rao et al. and Chen et al. to have the transactional buffer area has an associated header, and wherein the method further comprises: writing at least the unique transaction ID to the header of the transactional buffer area, the unique transaction ID corresponding to the transaction commit operation.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of KARR et al. and Rao et al. and Chen et al. and Talagala et al. before him/her, to modify the system of combination of KARR et al. and Rao et al. and Chen et al. to include the transactional buffer area has an associated header, and wherein the method further comprises: writing at least the unique transaction ID to the header of the transactional buffer area, the unique transaction ID corresponding to the transaction commit operation of Talagala et al., since it is suggested by Talagala et al. such that, the system/method includes issuing a serializing instruction that flushes data from a processor complex to the auto-commit buffer. The method includes determining completion of the serializing instruction flushing the data to the auto-commit buffer (See Talagala et al. Par. 5).

As per claims 4, 11, and 18:
KARR et al. as modified teach a method,
wherein the metadata delta log includes a plurality of transaction commit entries(See Talagala et al. Par. 289), 
wherein the raw delta updates are contained in a respective transaction commit entry from among the plurality of transaction commit entries(See Talagala et al. Par. 324), 
wherein the - 19 -Attorney Docket No.: respective transaction commit entry has an associated header(See Talagala et al. Par. 244 and 324:  The data structure stored as one or more packets in which each packet contains a header that includes header type field.  The header type fields include data, attribute, metadata, data segment delimiters (multi-packet), data structures, data linkages), and wherein the method further comprises: 
writing at least the unique transaction ID to the header of the respective transaction commit entry(See Talagala et al. Par. 229:  Once the packetizer has added header metadata to a complete packet, the write data pipeline has enough information to further process the packet and to write the packet to the nonvolatile memory).  


KARR et al. as modified further comprising: 
during performance of a recovery operation by the storage node(See Talagala et al. Par. 127:  when storage has been marked for recover): 
determining whether the unique transaction ID associated with the transactional buffer area is persisted in the metadata delta log(See Rao Par. 13 and 21).  

Allowable Subject matter
	Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7, 14, and 20 are objected to because of their dependency to objected claims 6, 13, and 19.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koseki et al. United State Patent No. 6,732,124, 
Flynn et al. United States Patent Publication No. 2012/0151118,
Cintra et al. United States Patent Publication No. 2016/0378679,
Dion et al. United States Patent No. 6,163,856.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.K/Examiner, Art Unit 2157             

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157